ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_01_FR.txt.                                                                               32




         OPINION INDIVIDUELLE DE Mme LA JUGE XUE,
                     VICE-PRÉSIDENTE

[Traduction]

   1. J’ai voté en faveur du dispositif de la présente ordonnance, bien
qu’ayant des réserves sur certains aspects du raisonnement de la Cour.
Compte tenu de l’importance des questions à l’examen, même au présent
stade de l’instance, je m’estime tenue de consigner l’exposé de mon opi-
nion individuelle.
   2. J’ai avant tout de sérieuses réserves en ce qui concerne la plausibilité
que la présente espèce entre dans les prévisions de la convention sur le géno-
cide. Pour que le crime de génocide puisse être distingué d’autres crimes
internationaux particulièrement graves, notamment les crimes contre l’hu-
manité ou les crimes de guerre, l’intention génocidaire constitue un élément
déterminant. Même en admettant que, aux ﬁns de l’indication de mesures
conservatoires, il n’était pas nécessaire de se prononcer sur l’existence d’une
telle intention, il devait ressortir, prima facie, des actes allégués et des cir-
constances pertinentes que la nature et la portée de ces derniers avaient
atteint le niveau à partir duquel une ligne de conduite pourrait être considé-
rée comme un comportement génocidaire. Autrement dit, un critère mini-
mum devrait être appliqué à ce stade précoce de l’instance. Pour fonder sa
compétence en vertu de l’article IX de la convention sur le génocide en vue
d’indiquer des mesures conservatoires, la Cour devait établir, prima facie,
que l’objet du diﬀérend opposant les Parties était susceptible de relever du
génocide.
   3. Les éléments de preuve et documents qui ont été soumis à la Cour
en la présente espèce, bien que révélant d’eﬀroyables violations des droits
de l’homme, mettent en évidence, non pas un génocide, mais un problème
de mauvais traitement de certaines minorités ethniques au Myanmar qui
n’a que trop duré. En témoignent les déclarations oﬃcielles du Gouverne-
ment du Bangladesh, dont les intérêts étaient spécialement aﬀectés par
cette crise (voir les déclarations du ministre des aﬀaires étrangères du
Bangladesh, observations de la République de Gambie, annexes 8 et 10 ;
communiqués de presse du ministère des aﬀaires étrangères du Bangla-
desh, observations de la République de Gambie, annexes 7, 9, 11 et 12).
Ces déclarations montrent que le déplacement transfrontière de centaines
de milliers de résidents du Myanmar, pour la plupart rohingya, par suite
des « opérations de nettoyage » menées en 2016 et 2017 a porté la question
des minorités ethniques à son point de rupture. Ce nonobstant, la gravité
de la situation ne change pas la nature de ce que celle-ci recouvre, à savoir
la question de la réconciliation nationale et de l’égalité des minorités eth-
niques au Myanmar. La position du Bangladesh, qui consiste à recher-

                                                                              33

          application de convention génocide (op. ind. xue)                 33

cher « une solution durable » à ce problème de longue date en coopération
étroite avec le Gouvernement du Myanmar, indique que les circonstances
particulières qui ont donné naissance à la présente espèce ne sauraient
donner à penser qu’il s’agit d’un cas de génocide.
   4. S’agissant de la qualité pour agir de la Gambie, j’estime tout d’abord
que le fait que la Cour se soit fondée sur l’aﬀaire Belgique c. Sénégal pour
l’établir en la présente espèce est erroné. Je ne répèterai pas ici l’exposé de
mon opinion dissidente sur le prononcé de la Cour dans cette aﬀaire
concernant l’intérêt commun, mais me contenterai de souligner que les
faits de la présente espèce sont entièrement diﬀérents de ceux de l’aﬀaire
Belgique c. Sénégal. Dans cette aﬀaire, le demandeur agissait, conformé-
ment à l’article 7 de la convention contre la torture, en tant qu’Etat
requérant sollicitant du Sénégal une assistance juridique et une extradi-
tion. Il avait introduit l’instance contre ce dernier devant la Cour non pas
parce qu’il avait simplement un intérêt — partagé par tous les Etats par-
ties — à ce que la convention contre la torture soit respectée, mais parce
qu’il était spécialement aﬀecté par l’inexécution alléguée par le défendeur
de son obligation aut dedere aut judicare énoncée à l’article 7 dudit instru-
ment, des actions ayant été engagées devant ses juridictions nationales
contre M. Hissène Habré au sujet d’allégations de torture. Autrement dit,
la Belgique était, selon toute vraisemblance, un Etat lésé au regard des
règles relatives à la responsabilité de l’Etat.
   5. Dans l’aﬀaire Belgique c. Sénégal, la Cour a considéré que
     « [l]’intérêt commun des Etats parties à ce que soient respectées les
     obligations pertinentes énoncées dans la convention contre la torture
     impliqu[ait] que chacun d’entre eux puisse demander qu’un autre
     Etat partie, qui aurait manqué auxdites obligations, mette ﬁn à ces
     manquements. Si un intérêt particulier était requis à cet eﬀet, aucun
     Etat ne serait, dans bien des cas, en mesure de présenter une telle
     demande. Il s’ensuit que tout Etat partie à la convention contre la
     torture peut invoquer la responsabilité d’un autre Etat partie dans le
     but de faire constater le manquement allégué de celui-ci à des obliga-
     tions erga omnes partes … et de mettre ﬁn à un tel manquement. »
     (Questions concernant l’obligation de poursuivre ou d’extrader (Bel-
     gique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 450, par. 69.)
Cette interprétation de la convention contre la torture s’écarte, selon moi,
des règles du droit des traités. Je doute que l’on puisse, sur la base du
droit international public et de l’état actuel de la pratique, parvenir aisé-
ment à une conclusion aussi catégorique ; le fait que chaque Etat partie à
la convention contre la torture ait un intérêt à ce que les obligations erga
omnes partes qui y sont énoncées soient respectées est une chose, mais
c’en est une autre que de permettre à tout Etat partie d’introduire une
instance devant la Cour contre un autre Etat partie sans aucune restric-
tion en matière de compétence et de recevabilité. Il en va de même en ce
qui concerne la convention sur le génocide ou tout autre traité relatif aux
droits de l’homme.

                                                                            34

          application de convention génocide (op. ind. xue)                 34

   6. Si noble soit-elle, la raison d’être de la convention sur le génocide,
telle que la Cour l’a illustrée dans l’avis consultatif qu’elle a donné sur les
Réserves à la convention pour la prévention et la répression du crime de
génocide, ne confère pas, en soi, à tout Etat partie une base juridiction-
nelle et la qualité pour agir devant la Cour. Dans le cas contraire, il serait
inexplicable que le droit international autorise que soient formulées des
réserves à la compétence de la Cour en vertu de l’article IX de la conven-
tion. Les Etats ayant formulé pareille réserve sont eux aussi attachés à la
raison d’être de celle-ci. Le fait qu’il ne puisse être recouru à la Cour ni
par eux ni contre eux ne signiﬁe nullement qu’ils ne partagent pas l’intérêt
commun que soient réalisées les ﬁns supérieures de cet instrument. La
mesure dans laquelle un Etat partie peut agir au nom des autres Etats
parties en faveur de cet intérêt commun en introduisant une instance
devant la Cour n’est pas sans incidence sur les relations internationales
ainsi que sur la structure du droit international.
   7. De plus, le recours à la Cour n’est pas le seul moyen de protéger
l’intérêt commun des Etats parties à ce que soient réalisées les ﬁns supé-
rieures de la convention. Aux termes de l’article VIII, tout Etat partie
peut saisir les organes compétents des Nations Unies aﬁn que ceux-ci
prennent, conformément à la Charte, les mesures qu’ils jugent appro-
priées pour la prévention et la répression des actes de génocide ou de l’un
quelconque des autres actes énumérés à l’article III. De fait, certains
organes des Nations Unies, dont l’Assemblée générale, le Conseil des
droits de l’homme et le bureau du haut-commissaire des Nations Unies
pour les droits de l’homme, sont prêts à agir ; ils interviennent d’ailleurs
déjà en l’espèce pour veiller à ce que soit assurée la prévention des actes
prohibés par la convention sur le génocide et, si de tels actes se sont pro-
duits, à ce que leurs auteurs soient traduits en justice. A cet égard, c’est au
système de justice pénale de l’Etat concerné qu’incombe la responsabilité
principale.
   8. Les arguments du Myanmar sur ce point reﬂètent les règles exis-
tantes du droit international, lex lata, sur la responsabilité de l’Etat telles
que codiﬁées par la Commission du droit international (ci-après la
« CDI ») ; au regard des règles relatives à la responsabilité de l’Etat, c’est
l’Etat lésé, qui est spécialement aﬀecté par les violations alléguées, qui a
qualité pour invoquer la responsabilité d’un autre Etat devant la Cour.
La position exprimée par celle-ci dans la présente ordonnance, bien que
provisoire, remettrait en cause l’article 48 des articles de la CDI sur la
responsabilité de l’Etat pour fait internationalement illicite. La question
de la portée que peut avoir concrètement cette interprétation involontaire
de la convention reste posée, puisque ses répercussions sur le droit inter-
national général et la pratique des Etats iraient sans doute bien au-delà de
la présente espèce.
   9. En dépit des réserves que j’ai exposées ci-dessus, je souscris à l’indi-
cation des mesures conservatoires énoncées dans la présente ordonnance,
et ce, pour les raisons suivantes. Premièrement, les deux rapports de la
mission internationale indépendante d’établissement des faits des

                                                                            35

          application de convention génocide (op. ind. xue)               35

Nations Unies sur le Myanmar, publiés en 2018 et 2019, respectivement,
révèlent, même prima facie, que de graves violations des droits de l’homme
et du droit international humanitaire ont été commises contre les
Rohingya et d’autres minorités ethniques dans l’Etat rakhine du Myan-
mar, notamment au cours des « opérations de nettoyage » menées en 2016
et 2017. Même si, à ce stade, la Cour ne pouvait procéder à l’établisse-
ment des faits, et n’avait eﬀectivement pas à le faire, la portée desdits
rapports ne pouvait être ignorée. Autrement dit, la situation des droits de
l’homme au Myanmar méritait que la Cour y portât toute son attention.
Compte tenu de la gravité et de l’ampleur des actes qui auraient été com-
mis, des mesures visant à s’assurer que le Myanmar, en tant qu’Etat par-
tie à la convention sur le génocide, respecte ses obligations internationales
au titre de cet instrument et, en particulier, celle de prévenir le génocide,
ne sauraient être considérées comme injustiﬁées dans les circonstances de
l’espèce.
   10. Deuxièmement, le Myanmar a reconnu à l’audience que, pendant
les opérations militaires qu’il a menées, il pouvait y avoir eu un recours
excessif à la force, que des violations des droits de l’homme et du droit
international humanitaire avaient pu être commises dans l’Etat rakhine et
qu’il était également possible que des actes de pillage et de destruction de
biens par des civils après des combats ou dans des villages abandonnés
n’aient pas été empêchés. Les questions de savoir si des infractions pénales
ont été commises au cours de cette période et, le cas échéant, quelles
infractions l’ont été, doivent être tranchées dans le cadre de procédures
judiciaires pénales ; quant au point de savoir si ces actes constituent des
violations de la convention sur le génocide en la présente espèce, il doit
être examiné au fond dans l’hypothèse où celle-ci se poursuivrait jusqu’à
cette phase. Des conﬂits armés internes risquant d’éclater de nouveau
dans l’Etat rakhine, les mesures conservatoires que la Cour a indiquées
devraient toutefois, selon moi, permettre de mieux contrôler la situation.
   11. Enﬁn, il est manifeste que les Rohingya en tant que groupe
demeurent vulnérables dans les circonstances actuelles. Avec plus de
740 000 personnes déplacées de leur pays, la situation exigeait des mesures
préventives.
   12. Au vu des considérations qui précèdent, je souscris à l’indication
des mesures conservatoires énoncées dans la présente ordonnance. Ainsi
que la Cour l’a réaﬃrmé, « la décision rendue en la présente procédure ne
préjuge en rien la question de sa compétence pour connaître du fond de
l’aﬀaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même » (ordonnance, par. 85). Les points que j’ai soulevés dans
cet exposé de mon opinion individuelle devront être examinés de manière
plus approfondie le moment venu.

                                                   (Signé) Xue Hanqin.




                                                                          36

